DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-220535, filed on November 26th, 2018.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017]: “the seat determine apparatus … used for ride sharing” is confusing, please rewrite.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: for "a travel route determining unit," configured to determine a travel route of a vehicle such that the travel route runs by way of a scheduled boarding point and scheduled alighting point of each user scheduled to ride the vehicle, for a "boarding and alighting order determining unit" configured to determine alighting order and for "a seat determining unit" configured to determine a seat according to the alighting order for each of the plurality of users in claims 1 - 6.  These units are describes as functional modules that are implemented by a computer program that runs on the processor 34, as described in paragraph [0032].
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed subject matter is drawn to a mental process.  With regards to step 1, the claimed invention is directed to an apparatus in claims 1-6, a method in claim 7, and a computer program in claim 8 without significantly more as the claims may be interpreted as a mental process.  Claims 1-7 pass this step, while claim 8 fails because it is directed to a non-statutory category being software, as mentioned in the 3rd 101 rejection below.
For step 2A, prong 1, the claims recite the limitations of a travel route determining unit, a boarding and alighting order determining unit, and a seat determining unit and the corresponding determination steps in claims 7-8.  These limitations are not integrated into a practical application because one could easily determine a travel route, a boarding and alighting order, and seat determination using a mental process.  Nothing in the claim element precludes the steps from being practically performed in the mind, and no physical structure is claimed.  For example, one could easily tell someone where to sit when getting on a vehicle.  The claims merely recite a computer performing the actions.  In the end no control process is performed, a seating order is merely calculated.

For step 2B, as discussed with respect to step 2A prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, a travel route determining unit, a boarding and alighting order determining unit, and a seat determining unit were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  These units, apparatuses, and software are abstract as there is no physical embodiment of the invention.  The steps are just planning based off a route.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  To resolve the issue, with respect to claims 1-6, there should be a processor and memory in the claims. 
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to software, which is a non-statutory category of invention.  If the 112(f) is being invoked, the units correspond to software.  There is no hardware recited, making the claim entirely software despite the claims being drawn to an apparatus.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program, which is a non-statutory category of invention.  To amend this part, replace the “computer program” with “a non-transitory computer readable medium.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al.(US Pub No: 2020/0070715 A1, hereinafter Krause).
Regarding Claim 1:
	Krause discloses:
A seat determining apparatus comprising: a travel route determining unit configured to determine a travel route of a vehicle such that the travel route runs by way of a scheduled boarding point and scheduled alighting point of each of a plurality of users scheduled to ride the vehicle.  Paragraph [0093] describes an ECU that can determine route data for each current passenger 321 as well as future passengers 320.  The ECU then generates a trip schedule 370 based on the route data, indicating an order of passenger pick-ups and drop-offs.  The ECU then generates the optimal future seat occupancy based on the trip schedule.  Figure 2 shows the flowchart for how the trip schedule 370 is generated.  Figure 7 shows an example trip schedule.  Figure 9 shows where a passenger will sit in the car when being picked up.
the scheduled boarding point being a point at which the user is scheduled to get on the vehicle, the scheduled alighting point being a point at which the user is scheduled to get off the vehicle.  Paragraph [0093] describes an ECU that can determine route data for each current passenger 321 as well as future passengers 
a boarding and alighting order determining unit configured to determine alighting order.  Paragraph [0093] describes an ECU that can determine route data for each current passenger 321 as well as future passengers 320.  The ECU then generates a trip schedule 370 based on the route data, indicating an order of passenger pick-ups and drop-offs.  The ECU then generates the optimal future seat occupancy based on the trip schedule.  As can be seen in figure 7, the chart shows when a passenger needs to be picked up and dropped off.  Figure 8 shows where a passenger should sit.  Together this meets the claim because figure 7 and 9 show when and where a passenger will be picked up/dropped off and where they need to sit.
in which the plurality of users gets off the vehicle, based on the travel route and the scheduled alighting point of each of the plurality of users.  Figure 7 and paragraph [0094] discuss and show an example trip schedule 370.  This shows an example trip schedule 370 in which passengers are picked up and dropped off along the route.  This is based on a trip schedule for each passenger.  This is equivalent to the claim because the route is generated based on a travel route for each passenger and where they need to be dropped off and picked up.
and a seat determining unit configured to determine a seat according to the alighting order for each of the plurality of users when each of the plurality of users rides the vehicle.  Paragraph [0085] and figure 9 show and describe a 
	Claim 7 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 8:
	Krause discloses:
A computer program for determining a seat, the computer program causing a computer to execute instructions for.  Paragraph [0066] describes a memory and a processor.
For the rest of the claim, see the rejection for claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Hirose (US Pub No: 20200226497 A1, hereinafter Hirose).
*Note: Hirose claims priority to application JP2017003723W, filed on February 2nd, 2017
Regarding Claim 2:
Krause teaches the above inventions in claim 1.  Krause does not teach a seat determining unit that is configured to determine a seat for each of the plurality of users according to an alighting order so that when any user gets off the vehicle, the user does not cut across in front of a seat of another user.
Hirose teaches:
The seat determining apparatus according to claim 1, wherein the seat determining unit is configured to determine a seat for each of the plurality of users according to the alighting order such that, when any one of the plurality of users gets off the vehicle, the any one of the plurality of users does not cut across in front of a seat for another one of the plurality of users.  Paragraph [0041] describes a seating position calculation function that calculates the entrance, the exit, and the seating position for each of the users using ride-sharing possible/impossible determination function.  The seating position calculation function calculates the deboarding order of the users based on the boarding and deboarding locations and calculates each users respective seating positions.  Paragraph [0044] and figure 3 shows a user 1, 2 and 3.  User 2 and user 3 are sitting in the back seat of a 5 seater car.  User 1 wants to enter the car but it is determined by the seating position calculation function that user 1 will be the first user to get out of the car.  Therefore, user 2 moves to the middle seat and user 1 takes the far left side.  This allows the user 1 to enter and leave the vehicle without crossing over anyone.
 to incorporate the teachings of Hirose to show a seat determining unit that is configured to determine a seat for each of the plurality of users according to an alighting order so that when any user gets off the vehicle, the user does not cut across in front of a seat of another user.  One would have been motivated to do so to achieve smooth deboarding of the users sharing a ride on the vehicle and because Krause already determines where a user should sit and Hirose further specifies how a passenger should sit. ([0007] of Hirose).

Regarding Claim 3:
	Krause and Hirose teach:
The seat determining apparatus according to claim 2, wherein: the boarding and alighting order determining unit is configured to further determine boarding order, in which the plurality of users gets on the vehicle, based on the travel route and the scheduled boarding point of each of the plurality of users.  Paragraph [0093] of Krause describes an ECU that can determine route data for each current passenger 321 as well as future passengers 320.  The ECU then generates a trip schedule 370 based on the route data, indicating an order of passenger pick-ups and drop-offs.  The ECU then generates the optimal future seat occupancy based on the trip schedule.  As can be seen in figure 7 of Krause, the chart shows when a passenger needs to be picked up and dropped off.  Figure 9 of Krause shows where a passenger should sit.  Together this meets the claim because figure 7 and 
Paragraph [0041] of Hirose describes a seating position calculation function that calculates the entrance, the exit, and the seating position for each of the users using ride-sharing possible/impossible determination function.  The seating position calculation function calculates the deboarding order of the users based on the boarding and deboarding locations and calculates each users respective seating positions.  The combination of Krause and Hirose teach the above disclosure.
	Hirose teach:
and the seat determining unit is configured to, when the boarding order and the alighting order indicate that, of the plurality of users, a second user who gets on the vehicle earlier than a first user gets off the vehicle later than the first user, determine a seat for each of the plurality of users such that a seat for the first user is closer to a door of the vehicle, which the first user and the second user use to get off the vehicle, than a seat for the second user.  Paragraph [0044] and figure 3 shows a user 1, 2 and 3.  User 2 and user 3 are sitting in the back seat of a 5 seater car.  User 1 wants to enter the car but it is determined by the seating position calculation function that user 1 will be the first user to get out of the car.  

Regarding Claim 4:
	Krause and Hirose teach:
The seat determining apparatus according to claim 2, wherein: the boarding and alighting order determining unit is configured to further determine boarding order, in which the plurality of users gets on the vehicle, based on the travel route and the scheduled boarding point of each of the plurality of users.  Paragraph [0093] of Krause describes an ECU that can determine route data for each current passenger 321 as well as future passengers 320.  The ECU then generates a trip schedule 370 based on the route data, indicating an order of passenger pick-ups and drop-offs.  The ECU then generates the optimal future seat occupancy based on the trip schedule.  As can be seen in figure 7 of Krause, the chart shows when a passenger needs to be picked up and dropped off.  Figure 9 of Krause shows where a passenger should sit.  Together this meets the claim because figure 7 and 9 show when and where a passenger will be picked up/dropped off and where they need to sit.  Figure 7 and paragraph [0094] of Krause discuss and show an example trip schedule 370.  This shows an example trip schedule 370 in which 
Paragraph [0041] describes a seating position calculation function that calculates the entrance, the exit, and the seating position for each of the users using ride-sharing possible/impossible determination function.  The seating position calculation function calculates the deboarding order of the users based on the boarding and deboarding locations and calculates each users respective seating positions.  
and the seat determining unit is configured to, when the boarding order and the alighting order indicate that, of the plurality of users, a second user who gets on the vehicle earlier than a first user gets off the vehicle earlier than the first user, determine a seat for each of the plurality of users such that a path from a door of the vehicle, which the first user and the second user use to get off the vehicle, to a seat for the first user is different from a path from the door to a seat for the second user.  Paragraph [0044] and figure 3 shows a user 1, 2 and 3.  User 2 and user 3 are sitting in the back seat of a 5 seater car.  User 1 wants to enter the car but it is determined by the seating position calculation function that user 1 will be the first user to get out of the car.  Therefore, user 2 moves to the middle seat and user 1 takes the far left side.  This allows the user 1 to enter and leave the vehicle without crossing over anyone.  Figures 4-8 and paragraphs [0045 – 0049] show 

Regarding Claim 5:
Krause and Hirose teach the above inventions in claims 1 and 2.  Krause teaches a seat determining unit that determines a seat for each of the users.  However, Krause does not teach a plurality of doors, where each of the plurality of users are able to enter and exit from multiple doors.
Hirose teaches:
The seat determining apparatus according to claim 2, wherein: the vehicle has a plurality of doors; the seat determining unit is configured to, when each of the plurality of users is allowed to use a different one of the plurality of doors to get off the vehicle, determine a seat for each of the plurality of users such that each of the plurality of users gets off from a different one of the plurality of doors.  Paragraph [0044] to [0049] and figures 3 through 8 show and describe users entering and exiting from different doors.
and the seat determining unit is configured to, when each of the plurality of users is allowed to use only the same one of the plurality of doors to get off the vehicle, determine a seat for each of the plurality of users such that, when any one of the plurality of users gets off the vehicle according to the alighting order, the any one of the plurality of users does not cut across in front of a seat for another one of the plurality of users.  Paragraph [0044] and figure 3 shows a user 1, 2 and 3.  

Regarding Claim 6:
	Hirose teaches:
The seat determining apparatus according to claim 1, wherein: the seat determining apparatus is mounted on the vehicle; and the seat determining apparatus further comprises a notification unit configured to, when each of the plurality of users gets on the vehicle, inform the user of a seat for the user.  Paragraph [0085] and figure 9 of Krause show a display unit 305 that shows the identified seat 310 for the future passenger 320 to occupy upon entering the vehicle 300.  Paragraph [0042] of Hirose describe a display device 510 that displays the seating position and entrance to the onboard terminal 300 via the communication device 120.  Paragraph [0027] of Hirose describe that each vehicle has a display device notifying the user of the seating position.  Examples 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Krause to incorporate the teachings of Hirose to teach a seat determining apparatus mounted to a vehicle that informs the user where to sit.  One would have been motivated to do so to notify the user on which door to enter and which seat to sit in.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Colovas et al. (US Patent No: 3,730,583 A, hereinafter Colovas).
Colovas: An improved passenger compartment for transportation that mirrors one half of the vehicle’s seating arrangement on the other side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665